evpa1.jpg [evpa1.jpg] Exhibit 10.4


R1 RCM Inc.
401 N Michigan Avenue, Suite 2700
Chicago, IL 60611




[Date]


[Full Name]
[Title]
[Address]


Re: Employment Terms


Dear [First Name],


As a supplement to your offer letter dated ____________ (the “Offer Letter”),
this letter agreement (“Letter Agreement”) defines additional rights and
obligations between you (the “Participant”) and R1 RCM Inc. (the “Company”)
regarding your employment, effective as of the date of this Letter Agreement.


1.
Your employment with the Company is “at will,” meaning it is terminable at any
time by either you or the Company, subject to the provisions of this Letter
Agreement.



2.
Your employment with the Company, as well as your role as an officer of the
Company or any subsidiary, will terminate:



a.
upon at least thirty days’ prior written notice to the Company of your voluntary
termination of employment (which the Company may, in its sole discretion, make
effective earlier than any notice date);



b.
as specified in a written notice by the Company to you of a termination of
employment for Cause or without Cause (other than for Disability);



c.
immediately upon your death; or



d.
upon at least ten days’ prior written notice by the Company to you of your
termination of employment due to Disability.



3.
Severance.



a.
In the event of your termination of employment from the Company by reason of
your death, Disability, or by the Company for Cause, you will be entitled to
receive:



i.
any unpaid Base Salary through the date of termination,



ii.
except in the case of your termination by the Company for Cause, any annual
bonus earned but unpaid with respect to the fiscal year ending on or preceding
the date of termination, payable at the same time as it would have been paid had
you not undergone a termination of employment;



iii.
reimbursement in accordance with applicable Company policy for any unreimbursed
business expenses incurred through the date of termination;



iv.
any accrued but unused vacation time in accordance with Company policy; and





--------------------------------------------------------------------------------





i.
all other payments, benefits or fringe benefits to which you are entitled under
the terms of any applicable compensation or equity arrangement or employee
benefit plan or program of the Company (collectively, the foregoing payment and
benefits described in clauses (i)-(v) will be hereafter referred to as the
“Accrued Benefits”).



b.
In the event of your termination of employment from the Company by the Company
without Cause, the Company shall pay or provide you with the following severance
benefits in addition to the Accrued Benefits:



i.
subject to your continued compliance with all of your post-termination
obligations to the Company, an amount equal to your monthly Base Salary rate,
paid monthly for a period of twelve months following such termination, provided
that, in the event that you obtain other full-time employment, you must notify
the company of such employment and you will not be entitled to any such payment
in respect of the period beginning on the effective date of such new employment;
and



ii.
subject to (A) your timely election of continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
(B) your continued copayment of premiums at the same level and cost to you as if
you were an employee of the Company (excluding, for purposes of calculating
cost, an employee’s ability to pay premiums with pre-tax dollars), and (C) your
continued compliance with all of your post-termination obligations to the
Company, continued participation in the Company’s group health plan (to the
extent permitted under applicable law and the terms of such plan) which covers
you (and your eligible dependents) for a period of twelve months following such
termination at the Company’s expense; provided that you are eligible and remain
eligible for COBRA coverage; and provided, further, that in the event that you
obtain other employment that offers group health benefits, such continuation of
coverage by the Company will immediately cease. Notwithstanding the foregoing,
the Company will not be obligated to provide the foregoing continuation coverage
if it would result in the imposition of excise taxes on the Company for failure
to comply with the nondiscrimination requirements of the Patient Protection and
Affordable Care Act of 2010, as amended, and the Health Care and Education
Reconciliation Act of 2010, as amended (to the extent applicable).



c.
Payment of all amounts described in part (b) above, excluding the Accrued
Benefits (the “Severance Payments”) will only be payable if you deliver to the
Company and do not revoke a general release of claims in favor of the Company
and its affiliates in a form reasonably satisfactory to the Company. Such
release must be executed and delivered (and no longer subject to revocation, if
applicable) within sixty days following termination. To the extent that payment
of any amount of the Severance Payments constitutes “nonqualified deferred
compensation” for purposes of “Code Section 409A” (as defined below), any such
payment scheduled to occur during the first sixty days following the termination
of employment will not be paid until the sixtieth day following such termination
of employment and will include payment of any amount that was otherwise
scheduled to be paid prior thereto.



2



--------------------------------------------------------------------------------






d.
In the event that a Change of Control occurs while you have been in the
continuous employment of the Company, each equity award (or, if applicable, any
securities granted or issued to you in respect of such equity award in
connection with a Change of Control) shall become fully vested and immediately
exercisable in full if, within the twelve month period following the date of the
consummation of such Change of Control, your employment with the Company or the
acquiring or succeeding corporation is terminated without Cause by the Company
or the acquiring or succeeding corporation.



1.
For purposes of this Agreement:



a.
“Cause” means: (i) your conviction for, or plea of guilty or nolo contendere to,
a felony; (ii) your engaging in conduct that constitutes gross neglect or
willful misconduct and that, in either case, results in material economic or
reputational harm to the Company; (iii) your willful breach of any provision of
this Agreement or any applicable non-disclosure, non-competition,
non-solicitation or other similar restrictive covenant obligation owed to the
Company; (iv) your repeated refusal, or failure to undertake good faith efforts,
to perform your material employment duties and responsibilities for the Company;
or (v) your engaging in willful misconduct resulting in or intended to result in
direct personal gain to you at the Company’s expense.



b.
“Change of Control” means



i.
the consummation of any consolidation or merger of the Company where the
stockholders of the Company, immediately prior to the consolidation or merger,
would not, immediately after the consolidation or merger, beneficially own (as
such term is defined in Rule 13d-3 under the Act), directly or indirectly,
shares representing in the aggregate more than fifty percent (50%) of the voting
shares of the Company issuing cash or securities in the consolidation or merger
(or of its ultimate parent corporation, if any);



ii.
any sale, lease, exchange or other transfer (in one transaction or a series of
transactions contemplated or arranged by any party as a single plan) of all or
substantially all of the assets of the Company to a Third Party Purchaser;



iii. any sale of a majority of the voting shares of the Company to a Third Party
Purchaser;


iv.
the consummation of a Take Private Change of Control; or



v.
any liquidation or dissolution of the Company;



Notwithstanding the foregoing, other than with respect to a Take Private Change
of Control, a “Change of Control” shall not be deemed to have occurred if the
event constituting such “Change of Control” is not (x) a change in the ownership
of the corporation, (y) a change in effective control of the corporation, or (z)
a change in the ownership of a substantial portion of the assets of the
corporation, as those terms are used and defined in Section 409A(a)(2)(A)(v) of
the Code, and the regulations thereunder, and


3



--------------------------------------------------------------------------------




where the word “corporation” used above and in such provisions is taken to refer
to the Company.


c.
“Disability” means you have been unable, with or without reasonable
accommodation and due to physical or mental incapacity, to substantially perform
your duties and responsibilities hereunder for a period of one hundred
eighty days out of any consecutive three hundred sixty-five days.



d.
“Person” means any individual, entity or group, within the meaning of Section
13(d) or 14(d) of the Exchange Act, but excluding (i) the Company and any of its
subsidiaries, (ii) any employee stock ownership or other employee benefit plan
maintained by the Company, and (iii) an underwriter or underwriting syndicate
that has acquired the Company’s securities solely in connection with a public
offering thereof.



e.
“Take Private Change of Control” means the consummation of any transaction or
series of transactions following which no shares of the Company (or of its
ultimate parent corporation) are listed on the New York Stock Exchange or the
NASDAQ, on any other United States stock exchange, or are otherwise listed on a
public trading market (including the OTC Markets Group, Inc.).



f.
“Third Party Purchaser” means any Person or group of Persons, none of whom is,
immediately prior to the subject transaction, TowerBrook, Ascension, a TB/AS
Co-Investment Vehicle, or any Affiliate thereof.





2.
General. You, by virtue of your role with the Company, have access to, and are
involved in the formulation of, certain confidential and secret information of
the Company regarding its operations and you could materially harm the business
of the Company by competing with the Company or soliciting employees or
customers of the Company.



3.
Non-Solicitation. During the time in which you perform services for the Company
and for a period of eighteen months after you cease to perform services for the
Company, regardless of the reason, you shall not, directly or indirectly, either
alone or in conjunction with any person, firm, association, company or
corporation:



a.
Hire, recruit, solicit or otherwise attempt to employ or retain or enter into
any business relationship with, any person who is or was an employee of the
Company within the twelve-month period immediately preceding the cessation of
your service with the Company; or



b.
Solicit the sale of any products or services that are similar to or competitive
with products or services offered by, manufactured by, designed by, or
distributed by Company, to any person, company or entity which was or is a
customer or potential customer of Company for such products or services.



4.
Non-Disclosure.



a.
You will not, without the Company’s prior written permission, directly or
indirectly, utilize for any purpose other than for a legitimate business purpose
solely on behalf of the



4



--------------------------------------------------------------------------------




Company, or directly or indirectly, disclose to anyone outside of the Company,
either during or after your employment with the Company ends, the Company’s
Confidential Information, as long as such matters remain Confidential
Information. This Agreement shall not prohibit you from (i) revealing evidence
of criminal wrongdoing to law enforcement, (ii) disclosing or discussing
concerns regarding regulatory or legal compliance with any governmental agency
or entity to the extent that such disclosures or discussions are protected under
any whistleblower protection provisions of Federal or state laws or regulations
or (iii) divulging the Company’s Confidential Information by order of court or
agency of competent jurisdiction. However, you shall promptly inform the Company
of any such situations and shall take such reasonable steps to prevent
disclosure of the Company’s Confidential Information until the Company has been
informed of such requested disclosure and the Company has had an opportunity to
respond to the court or agency.


b.
Return of Company Property. You agree that, in the event that your service to
the Company is terminated for any reason, you shall immediately return all of
the Company’s property, including without limitation, (i) tools, pagers,
computers, printers, key cards, documents or other tangible property of the
Company, and (ii) the Company’s Confidential Information in any media, including
paper or electronic form, and Participant shall not retain in your possession
any copies of such information.



c.
Ownership of Software and Inventions. All discoveries, designs, improvements,
ideas, inventions, software, whether patentable or copyrightable or not, shall
be works-made-for-hire and Company shall be deemed the sole owner throughout the
universe of any and all rights of whatsoever nature therein, with the rights to
use the same in perpetuity in any manner the Company determines in its sole
discretion without any further payment to you whatsoever. If, for any reason,
any of such results and proceeds which relate to the business shall not legally
be a work-for-hire and/or there are any rights which do not accrue to the
Company under the preceding sentence, then you hereby irrevocably assigns and
agrees to quitclaim any and all of your right, title and interest thereto
including, without limitation, any and all copyrights, patents, trade secrets,
trademarks and/or other rights of whatsoever nature therein, whether or not now
or hereafter known, existing, contemplated, recognized or developed to the
Company, and the Company shall have the right to use the same in perpetuity
throughout the universe in any manner the Company determines without any further
payment to you whatsoever. You shall, from time to time, as may be reasonably
requested by the Company, at the Company’s expense, do any and all things which
the Company may deem useful or desirable to establish or document the Company’s
exclusive ownership of any and all rights in any such results and proceeds,
including, without limitation, the execution of appropriate copyright and/or
patent applications or assignments. To the extent you have any rights in the
results and proceeds of your services that cannot be assigned in the manner
described above, you unconditionally and irrevocably waives the enforcement of
such rights. Notwithstanding anything to the contrary set forth herein, works
developed by you (i) which are developed independently from the work developed
for the Company regardless of whether such work was developed before or after
you performed services for the Company; or (ii) applications independently
developed which are unrelated to the business and which you develop during
non-business hours using non-business property shall not be deemed work for hire
and shall not be the exclusive property of the Company.



5



--------------------------------------------------------------------------------






d.
Non-Competition.



i.
During the time of your employment for the Company and for a period of twelve
months after the termination of your employment for the Company, regardless of
the reason, you shall not, directly or indirectly, either alone or in
conjunction with any person, firm, association, company or corporation, within
the Restricted Area, own, manage, operate, or participate in the ownership,
management, operation, or control of, or be employed by or provide services to,
any entity which is in competition with the Company.



ii.
Notwithstanding anything to the contrary, nothing in this Paragraph (d)
prohibits you from being a passive owner of not more than one percent of the
outstanding stock of any class of a corporation which is publicly traded, so
long as you have no active participation in the business of such corporation.



e.
Acknowledgments. You acknowledge and agree that the restrictions contained in
this Letter Agreement with respect to time, geographical area and scope of
activity are reasonable and do not impose a greater restraint than is necessary
to protect the goodwill and other legitimate business interests of the Company
and that you have the opportunity to review the provisions of this Letter
Agreement with your legal counsel. In particular, you agree and acknowledge (i)
that the Company is currently engaging in business and actively marketing its
services and products throughout the United States, (ii) that your duties and
responsibilities for the Company are co-extensive with the entire scope of the
Company's business, (iii) that the Company has spent significant time and effort
developing and protecting the confidentiality of its methods of doing business,
technology, customer lists, long term customer relationships and trade secrets,
and (iv) that such methods, technology, customer lists, customer relationships
and trade secrets have significant value.



f.
Enforcement. You agree that the restrictions contained in this Letter Agreement
are necessary for the protection of the business, the Confidential Information,
customer relationships and goodwill of the Company and are considered by you to
be reasonable for that purpose and that the scope of restricted activities, the
geographic scope and the duration of the restrictions set forth in this Letter
Agreement are considered by you to be reasonable. You further agree that any
breach of any of the restrictive covenants in this Letter Agreement would cause
the Company substantial, continuing and irrevocable harm for which money damages
would be inadequate and therefore, in the event of any such breach or any
threatened breach, in addition to such other remedies as may be available, the
Company shall be entitled to specific performance and injunctive relief. This
Agreement shall not in any way limit the remedies in law or equity otherwise
available to the Company or its Affiliates. You further agree that to the extent
any provision or portion of the restrictive covenants of this Letter Agreement
shall be held, found or deemed to be unreasonable, unlawful or unenforceable by
a court of competent jurisdiction, then any such provision or portion thereof
shall be deemed to be modified to the extent necessary in order that any such
provision or portion thereof shall be legally enforceable to the fullest extent
permitted by applicable law.



g.
Severability; Modification. It is expressly agreed by you that:



6



--------------------------------------------------------------------------------






i.
Modification. If, at the time of enforcement of this Letter Agreement, a court
holds that the duration, geographical area or scope of activity restrictions
stated herein are unreasonable under circumstances then existing or impose a
greater restraint than is necessary to protect the goodwill and other business
interests of the Company, you agree that the maximum duration, scope or area
reasonable under such circumstances will be substituted for the stated duration,
scope or area and that the court will be allowed to revise the restrictions
contained herein to cover the maximum duration, scope and area permitted by law,
in all cases giving effect to the intent of the parties that the restrictions
contained herein be given effect to the broadest extent possible; and



ii.
Severability. Whenever possible, each provision of this Letter Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Letter Agreement is held to be invalid, illegal or
unenforceable in any respect under applicable law, such invalidity, illegality
or unenforceability will not affect any other provision, but this Letter
Agreement will be reformed, construed and enforced as if such invalid, illegal
or unenforceable provision had never been contained herein.



h.
Non-Disparagement. You understand and agree that you will not disparage the
Company, its officers, directors, administrators, representatives, employees,
contractors, consultants or customers and will not engage in any communications
or other conduct which might interfere with the relationship between the Company
and its current, former, or prospective employees, contractors, consultants,
customers, suppliers, regulatory entities, and/or any other persons or entities.



i.
Definitions.



i.
Confidential Information. “Confidential Information” as used in this Letter
Agreement shall include the Company’s trade secrets as defined under Illinois
law, as well as any other information or material which is not generally known
to the public, and which (A) is generated, collected by or utilized in the
operations of the Company’s business and relates to the actual or anticipated
business, research or development of the Company; or (B) is suggested by or
results from any task assigned to you by the Company or work performed by you
for or on behalf of the Company. Confidential Information shall not be
considered generally known to the public if you or others improperly reveal such
information to the public without the Company’s express written consent and/or
in violation of an obligation of confidentiality to the Company. Examples of
Confidential Information include, but are not limited to, all customer, client,
supplier and vendor lists, budget information, contents of any database,
contracts, product designs, technical know-how, engineering data, pricing and
cost information, research and development work, software, business plans,
proprietary data, projections, market research, perceptual studies, strategic
plans, marketing information, financial information (including financial
statements), sales information, training manuals, employee lists and
compensation of employees, and all other competitively sensitive information
with respect to the Company, whether or not it is in tangible form, and
including without limitation



7



--------------------------------------------------------------------------------




any of the foregoing contained or described on paper or in computer software or
other storage devices, as the same may exist from time to time.


ii.
Restricted Area. For purposes of this Agreement, the term “Restricted Area”
shall mean the United States of America.



5.
It is intended that all payments and benefits under this Letter Agreement, the
Annual Bonus Plan, the LTI, the 2010 Stock Incentive Plan, and any other plan
under which you receive compensation shall comply with, or be exempt from,
Internal Revenue Code Section 409A and the regulations and guidance promulgated
thereunder (collectively “Code Section 409A”) and, to the maximum extent
permitted, this Letter Agreement and such other agreements and plans will be
interpreted in accordance with such intention. To the extent that any provision
hereof is modified in order to comply with Code Section 409A, such modification
will be made in good faith and will, to the maximum extent reasonably possible,
maintain the original intent and economic benefit to you and the Company of the
applicable provision without violating the provisions of Code Section 409A. The
Company represents and covenants that payments and benefits to be paid to you
under this Letter Agreement, the Annual Bonus Plan, the LTI, the 2010 Stock
Incentive Plan, and any other plan under which you will receive compensation are
not and will not be subject to any additional tax or interest under Code Section
409A. The Company and you agree to take any action, or refrain from taking any
action, reasonably requested by you or the Company, as applicable, to comply
with the terms of any correction procedure promulgated under Code Section 409A.



6.
A termination of employment will not be deemed to have occurred for purposes of
any provision of this Letter Agreement providing for the payment of any amount
or benefit that is “nonqualified deferred compensation” under Code Section 409A
upon or following a termination of employment unless such termination is also a
“separation from service” within the meaning of Code Section 409A and, for
purposes of any such provision of this Letter Agreement, references to a
“termination,” “termination of employment” or like terms will mean a “separation
from service.” If on the date of your termination you are a “specified employee”
for purposes of Code Section 409A, any payment or benefit that is “nonqualified
deferred compensation” that is payable on account of a “separation from service”
(as such terms are defined for purposes of Code Section 409A), such payment or
benefit will be made or provided at the date that is the earliest of (a) the
expiration of the six (6)-month period measured from the date of your
“separation from service,” (b) the date of your death, or (c) such other date
that such payment or benefit may be provided without incurring any additional
tax or interest under Code Section 409A. Upon the expiration of the foregoing
delay period, any payments and benefits delayed pursuant to the previous
sentence will be paid or made available to you in a lump sum and all remaining
benefits payments and benefits due will be paid or provided in accordance with
the normal payment dates specified for them herein.



7.
With regard to any reimbursement to you of any costs and expenses or the
provision of any in-kind benefits, except as otherwise permitted by Code Section
409A, (a) the right to reimbursement or in-kind benefits will not be subject to
liquidation or exchange for another benefit, (b) the amount of expenses eligible
for reimbursement, or in-kind benefits, provided during any taxable year will
not affect the expenses eligible for reimbursement, or in-kind to be provided,
in any other taxable year, and (c) such payments will be made on or before the
last day of your taxable year following the taxable year in which the expense
occurred (it being understood that notwithstanding this (c), any reimbursements
to you will be made promptly after



8



--------------------------------------------------------------------------------




you have substantially complied with the Company’s policy regarding the
reimbursement of expenses).


8.
Your right to receive any installment payments under this Letter Agreement, the
Annual Bonus Plan, the LTI, the 2010 Stock Incentive Plan, or any other plan
under which you receive compensation shall be treated as a right to receive a
series of separate payments, and each such payment shall be a separately
identified and determinable amount, to the maximum extent permitted under Code
Section 409A. Whenever a payment under this Letter Agreement specifies a payment
within a period of days, the actual date of payment within such specified period
will be within the sole discretion of the Company.



9.
In no event will any payment that constitutes “nonqualified deferred
compensation” for purposes of Code Section 409A be subject to offset by any
other amount unless otherwise permitted by Code Section 409A.



10.
Governing Law. This Letter Agreement shall be construed, interpreted and
enforced in accordance with the internal laws of the State of Delaware without
regard to any applicable conflicts of laws provisions.



11.
Exclusive Jurisdiction/Venue. All disputes that arise from or relate to this
Letter Agreement shall be decided exclusively by binding arbitration in Cook
County, Illinois under the Commercial Arbitration Rules of the American
Arbitration Association. The parties agree that the arbitrator’s award shall be
final, and may be filed with and enforced as a final judgment by any court of
competent jurisdiction. Notwithstanding the foregoing, any disputes related to
the enforcement of the restrictive covenants contained in this Letter Agreement
shall be subject to and determined under Delaware law and adjudicated in
Illinois courts.



12.
Notices. Any notice hereunder by you shall be given to the Company in writing
and such notice shall be deemed duly given only upon receipt thereof by the
General Counsel of the Company. Any notice hereunder by the Company shall be
given to you in writing and such notice shall be deemed duly given only upon
receipt thereof at such address as you may have on file with the Company.



13.
Headings. The titles and headings of the various sections of this Letter
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Letter Agreement.



14.
Counterparts. This Letter Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.



15.
Severability. The invalidity or unenforceability of any provisions of this
Letter Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Letter Agreement in such jurisdiction or
the validity, legality or enforceability of any provision of this Letter
Agreement in any other jurisdiction, it being intended that all rights and
obligations of the parties hereunder shall be enforceable to the fullest extent
permitted by law.



16.
Binding Agreement; Assignment. This Letter Agreement shall inure to the benefit
of, be binding upon, and be enforceable by the Company and its successors and
assigns and you. You shall not



9



--------------------------------------------------------------------------------




assign any part of this Letter Agreement without the prior express written
consent of the Company.


17.
Entire Agreement; Precedence; Amendment. The Offer Letter and this Letter
Agreement together contain the entire agreement between the parties hereto with
respect to the subject matter contained herein and supersedes all prior
agreements or prior understandings, whether written or oral, between the parties
relating to such subject matter. In the event that any term of this Letter
Agreement provides any right to or imposes any obligation on you that conflicts
with the terms of the Offer Letter, then the Offer Letter shall prevail over
this Letter Agreement. This Letter Agreement may be modified or amended by a
writing signed by both the Company and you.



Sincerely,






Robert Luse
Executive Vice President, Human Resources




Agreed and Accepted:


__________________________    
[Full Name]
Date:             




10

